Title: The Committee of Secret Correspondence to Silas Deane, 7 August 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Deane, Silas


Dear Sir
Philadelphia August 7th 1776
The above is a Copy of our last, which went by the Dispatch Captain Parker.
The Congress have since taken into consideration the heads of a Treaty to be proposed to France, but as they are not yet concluded upon, we cannot say more of them per this conveyance.
You will see by the Newspapers which accompany this, that the expedition against South Carolina is foiled by the gallant resistance made there. The Enemy, much diminished by Sickness, it is thought will attempt nothing farther in those parts. The people of North Carolina, who at first had taken up their Bridges, and broken the Roads, to prevent the Enemys penetrating their Country; have since, being ready to receive him, repaired the Roads and Bridges, and wish him to attempt making use of them.

Gen: Howe is posted now on Staten Island near New York, with the Troops he carried to Halifax when he was driven out of Boston. Lord Howe is also arrived there with some reinforcements, and more are expected, as the great push seems intended to be made in that Province. Gen. Washington’s Army is in possession of the Town, about which many entrenchments are thrown up, so as to give an opportunity of disputing the possession with G: Howe; if he should attempt it, and of making it cost him something; but it is not so regularly fortified as to Stand a Siege. We have also a flying Camp in the Jerseys, to harrass the Enemy if he should attempt to penetrate thro’ that Province to Philada.
In the different Colonies we have now near 80,000 men in the pay of the Congress. The Declaration of Independence meets with universal approbation, and the people every where seem more animated by it in defence of their Country. Most of our Frigates are Launched in the different Provinces, and are fitting for Sea with all the expedition in our power. They are fine ships, and will be capable of good service. Our small Privateers and Continental arm’d Vessells have already had great success as the papers will shew you; and by abstaining from Trade ourselves while we distress that of our enemys, we expect to make their men of war weary of their unprofitable and hopeless Cruisses, and their Merchants Sick of a Contest in which so much is risk’d and nothing gained. The forming a Navy is a very capital object with us, and the Marine Committee is ordered to bring in a plan for increasing it very considerably. The Armed Boats for the defence of our Rivers and Bays grow more and more in repute. They venture to attack large men of war, and are very troublesome to them. The papers will give you Several instances of their success.
We hope that by this time you are at Paris, and that Mr. Morris has joined you, whom we recommend to you warmly, and desire you may mutually co-operate in the public service. With great esteem we are Dear sir Your very humble Servants
B FranklinBenja HarrisonRobt Morris
 
Notation: Letter from Secret Committe August 7th. 1776.
